DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 9/20/2022 has been entered and made of record.
Acknowledgment 
Claims 1-7, 13, 16, and 18, amended on 9/20/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 13 and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection, the amendment filed on 9/20/2022 addresses the issue.  As a result, the claim objection is withdrawn.
Regarding the drawing objection, the amendment filed on 9/20/2022 addresses the issue.  As a result, the drawing objection is withdrawn. 
Regarding the 35 U.S.C. 101 rejection, the amendment filed on 9/20/2022 addresses the issue.  As a result, the 35 U.S.C. 101 rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 9/20/2022 addresses some issues.  As a result, some of the 35 U.S.C. 112(b) rejections are withdrawn. Regarding the 35 U.S.C. 112(b) rejection for “feature amount”, the Applicant argued that “Further, the grounds of rejection allege that "a feature amount" as claimed is indefinite. Applicant respectfully disagrees with the grounds of rejection and submits that "a feature amount" is sufficiently definite at least in view of ¶0022 of the specification”   (Paragraph 2 on page 11).  However,  this argument is not persuasive.  It is noted that ¶0022 of the specification defines the feature amount as “a feature amount matrix Y=[y(1),...,y(L)] being a KxL matrix as a feature amount”.  The specification further explains “A value of K may be previously determined.” Since the value of K may be previously determined, hence it is not clear to readers neither from the specification nor from the claims whether the value of K has been defined.  As a result, the claims are indefinite and are rejected under the 35 U.S.C. 112(b) rejection.
Regarding the U.S.C. 102 rejection, the Applicant amended the claim then argued that, “... at least one processor configured to execute the set of instructions to: extract, from a target signal, which is an acoustic signal measured by a sensor, a feature amount representing a feature of the target signal; repeatedly calculate, based on the extracted feature amount, a signal element basis representing a plurality of types of object signals by a linear combination, and information of the linear combination, a weight representing an intensity of each of a plurality of object signals included in the target signal, the plurality of object signals being acoustic signals included in the target signal, and update information of the linear combination, based on the feature amount, the signal element basis, and the weight, until a predetermined condition is satisfied; derive, based on the weight, information of a target object signal being at least one type of the plurality of object signals ... Applicant respectfully submits that the cited references, and any combination thereof, fail to teach or suggest the above features” [Paragraph 7 on page 11 to paragraph 3 on page 12 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument. McCarthy et al. (US Patent 6,014,468), (“McCarthy”), in view of Mabuchi et al. (US Patent EP 3 451 651 B1), (“Mabuchi”) discloses the argued limitation as follow: 
 at least one processor configured to execute the set of instructions (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] to: extract (i.e. feature extraction) [McCarthy: col 2, line 3-4], from a target signal (i.e. the quantization process, conversion of the uncertainty signal into a discrete version of state numbers) [McCarthy: col 28, line 10-12], which is an acoustic signal ((i.e. audio signals) [McCarthy: col 7, line 60]; (i.e. Similar examples may be cited with regard to processing operations performed on audio and other classes of input data) [McCarthy: col 2, line 59-61]) measured by a sensor (i.e. Input stage 102 may include elements such as sensors, transducers, receivers, or means of reading data) [McCarthy: col 1, line 28-29], a feature amount (i.e. wherein B(v) has at least one characteristic selected from a group consisting of (i) B(v) is proportional to v) [McCarthy: col 41, line 20-22] representing a feature of the target signal ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. extract the informative or signal component from input data) [McCarthy: col 3, line 50]); repeatedly calculate ((i.e. calculating the FFT) [McCarthy: col 35, line 50] – Note: It is also noted that the FFT is performed in multiple loops, hence it is repeatedly calculated; (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information without any additional effort or constraint) [McCarthy: col 28, line 6-10]), based on the extracted feature amount ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. wherein B(v) has at least one characteristic selected from a group consisting of (i) B(v) is proportional to v) [McCarthy: col 41, line 20-22]), a signal element basis representing a plurality of types of object signals ((i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]) by a linear combination (i.e. representation as a linear combination) [McCarthy: col 16, line 50-51], and information of the linear combination ((i.e. In constructing digital representations of the processing functions W(v), U(v), and/or Gu(v), it should be noted that B(v) will take the form of a linear array or matrix of elements) [McCarthy: col 35, line 27-30]; (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10] – Note: Functions W(v), U(v), and/or Gu(v) are linear combinations of different information), a weight (i.e. providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21] representing an intensity of each of a plurality of object signals included in the target signal (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52], the plurality of object signals being acoustic signals  included in the target signal ((i.e. audio signals) [McCarthy: col 7, line 60]; (i.e. Data representative of audio information is another class of data having a large ensemble variability. Music, speech, animal calls, wind rustling through the leaves, and other sounds) [McCarthy: col 3, line 36-39]), and update information of the linear combination (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10; Fig. 11A-B], based on the feature amount (i.e. an update set of data) [McCarthy: col 26, line 36], the signal element basis ((i.e. data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), and the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21], until a predetermined condition is satisfied ((i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6]; (i.e. The control task operations can include, without limitation: means for producing a signal that is representative of the root-mean-square value of D' and/or S', and/or X'; rectification; quantization; thresholding; low-, band-, and high-pass filtering methods; and any combination of such operations) [McCarthy: col 30, line 1-6; Figs. 7A-B]); derive (i.e. derived) [McCarthy: col 31, line 9], based on the weight (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44], information of a target object signal ((i.e. the following term for the signal interpretation function is formed: |W(v)| = |F(v)|/(A|Gf(v)|). The scaling constant, A, is adjusted as needed to satisfy the condition of max |W(v)| < 1, by setting A = max (|F(v)|)/max (IGf(v)I) [McCarthy: col 31, line 45-53] – Note: McCarthy discloses that the scaling constant A can be derived from the weighting function Gf(v)) being at least one type of plurality of object signals ((i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A indicates a reducing or increasing muffle sounds of audio data; and applying blurring/smoothing or sharpening/contrast enhancement on image data); 
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.   

Objections 
Claims 14-18 are objected.  The claim limitation “The storage medium according to claim 13” should be read “The non-transitory computer readable storage medium according to claim 13”.  An appropriate correction is required.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 7, and 13 recite “a feature amount representing a feature of the target signal”.  These amended claims defines the target signal as an acoustic signal. It is noted that the  acoustic signal has many features. It is not clear from the claim language what kind of the feature is claimed.  As a result, it is also not clear the unit of the feature amount.  Therefore, claims 1, 7, 13, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 7, and 13 recite “a feature amount” and “based on the extracted feature amount”. It is note that neither the specification nor the claims provide any measuring unit for determining “a feature amount”. Therefore, it is not clear how the quantity of “a feature amount” is determined. Moreover, since the quantity of “a feature amount” cannot be determined hence it is not clear how to consider the condition “based on the extracted feature amount”.  It is noted that in the Remarks, the Applicant argued that “Further, the grounds of rejection allege that "a feature amount" as claimed is indefinite. Applicant respectfully disagrees with the grounds of rejection and submits that "a feature amount" is sufficiently definite at least in view of ¶0022 of the specification”  (Paragraph 2 on page 11).  This argument however is not persuasive.  It is noted that ¶0022 of the specification defines the feature amount as “a feature amount matrix Y = [y(1),...,y(L)] being a KxL matrix as a feature amount”.  The specification further explains that “A value of K may be previously determined.”  Since the value of K may be previously determined, hence it is not clear neither from the specification nor from the claims whether the value of K has actually been defined.  Therefore, claims 1, 7, 13, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 7, and 13 recite “repeatedly calculate, based on the extracted feature amount, a signal element basis".  As it was discussed in the previous section, since the feature amount could not be determined, hence it is not clear how to calculate the signal element basis.  Therefore, claims 1, 7, 13, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 7, and 13 recite “a weight representing an intensity of each of the plurality of object signals".  It is noted that paragraph 32 of the specification indicates that “The analysis unit 103 may first calculate a weight, based on a feature amount”. As it was discussed in the previous section, since the feature amount could not be determined, hence it is not clear how to determine the weight. As a result, it is not clear how to represent the intensity of each of the plurality of object signals. Therefore, claims 1, 7, 13, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 7, and 13 recite “update information of the linear combination, based on the feature amount".  As it was discussed in the previous section, since the feature amount could not be determined, hence it is not clear how to update information of the linear combination.  Therefore, claims 1, 7, 13, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	          This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US Patent 6,014,468), (“McCarthy”), in view of Mabuchi et al. (US Patent EP 3 451 651 B1), (“Mabuchi”).
Regarding claim 1, McCarthy meets the claim limitations as follow.
A signal processing device (i.e. a signal processing system) [McCarthy: col 2, line 6] comprising: at least one memory storing (i.e. storage element 108 may be either permanent, such as photographic film and read-only media, or volatile, such as dynamic random access memory (RAM)) [McCarthy: col 1, line 58-60] a set of instructions (i.e. These include: (1) programming of a digital computer to implement the method steps as software based on the flow charts and processes described herein; (2) processing of input signals by circuitly of the type disclosed in the copending provisional application; and (3) processing of input signals by dedicated processing structures) [McCarthy: col 34, line 18-24]; and at least one processor configured to execute the set of instructions (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] to: extract (i.e. feature extraction) [McCarthy: col 2, line 3-4], from a target signal (i.e. the quantization process, conversion of the uncertainty signal into a discrete version of state numbers) [McCarthy: col 28, line 10-12], which is an acoustic signal ((i.e. audio signals) [McCarthy: col 7, line 60]; (i.e. Similar examples may be cited with regard to processing operations performed on audio and other classes of input data) [McCarthy: col 2, line 59-61]) measured by a sensor (i.e. Input stage 102 may include elements such as sensors, transducers, receivers, or means of reading data) [McCarthy: col 1, line 28-29], a feature amount (i.e. wherein B(v) has at least one characteristic selected from a group consisting of (i) B(v) is proportional to v) [McCarthy: col 41, line 20-22] representing a feature of the target signal ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. extract the informative or signal component from input data) [McCarthy: col 3, line 50]); repeatedly calculate ((i.e. calculating the FFT) [McCarthy: col 35, line 50] – Note: It is also noted that the FFT is performed in multiple loops, hence it is repeatedly calculated; (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information without any additional effort or constraint) [McCarthy: col 28, line 6-10]), based on the extracted feature amount ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. wherein B(v) has at least one characteristic selected from a group consisting of (i) B(v) is proportional to v) [McCarthy: col 41, line 20-22]), a signal element basis representing a plurality of types of object signals ((i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]) by a linear combination (i.e. representation as a linear combination) [McCarthy: col 16, line 50-51], and information of the linear combination ((i.e. In constructing digital representations of the processing functions W(v), U(v), and/or Gu(v), it should be noted that B(v) will take the form of a linear array or matrix of elements) [McCarthy: col 35, line 27-30]; (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10] – Note: Functions W(v), U(v), and/or Gu(v) are linear combinations of different information), a weight (i.e. providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21] representing an intensity of each of a plurality of object signals included in the target signal (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52], the plurality of object signals being acoustic signals  included in the target signal ((i.e. audio signals) [McCarthy: col 7, line 60]; (i.e. Data representative of audio information is another class of data having a large ensemble variability. Music, speech, animal calls, wind rustling through the leaves, and other sounds) [McCarthy: col 3, line 36-39]), and update information of the linear combination (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10; Fig. 11A-B], based on the feature amount (i.e. an update set of data) [McCarthy: col 26, line 36], the signal element basis ((i.e. data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), and the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21], until a predetermined condition is satisfied ((i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6]; (i.e. The control task operations can include, without limitation: means for producing a signal that is representative of the root-mean-square value of D' and/or S', and/or X'; rectification; quantization; thresholding; low-, band-, and high-pass filtering methods; and any combination of such operations) [McCarthy: col 30, line 1-6; Figs. 7A-B]); derive (i.e. derived) [McCarthy: col 31, line 9], based on the weight (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44], information of a target object signal ((i.e. the following term for the signal interpretation function is formed: |W(v)| = |F(v)|/(A|Gf(v)|). The scaling constant, A, is adjusted as needed to satisfy the condition of max |W(v)| < 1, by setting A = max (|F(v)|)/max (IGf(v)I) [McCarthy: col 31, line 45-53] – Note: McCarthy discloses that the scaling constant A can be derived from the weighting function Gf(v)) being at least one type of plurality of object signals ((i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A indicates a reducing or increasing muffle sounds of audio data; and applying blurring/smoothing or sharpening/contrast enhancement on image data); and output information of the target object signal ((i.e. Output stage 106 produces a signal, display, or other response which is capable of affecting a user or external apparatus. Typically, an output device is employed to generate an indicator signal, a display, a hardcopy, a representation of processed data in storage, or to initiate transmission of data to a remote site, for example. It may also be employed to provide an intermediate signal for use in subsequent processing operations and/or as a control element in the control of processing operations.) [McCarthy: col 1, line 49-57]; (i.e.  The primary objective of signal or information processing
system 100 is to process input data to produce an output which is meaningful for a specific application) [McCarthy: col 1, line 67 – col. 2, line 1]).  
In the same field of endeavor Mabuchi further discloses the claim limitations as follows:
output information of the target object signal (i.e. In a case where the output apparatus is a display apparatus, the display apparatus visually displays the results acquired in various processings performed by the microcomputer 2610 or the information received from other control unit in various forms such as text, image, table, and graph. Further, in a case where the output apparatus is a speech output apparatus, the speech output apparatus converts an audio signal configured of reproduced speech data, acoustic data, or the like into an analog signal, and aurally outputs the analog signal. In the example illustrated in Fig. 1, an audio speaker 2710, a display part 2720, and an instrument panel 2730 are equipped as output apparatuses) [Mabuchi: para. 0043; Fig. 1]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCarthy with Mabuchi to program the system to output audio and video processed data.  
Therefore, the combination of McCarthy with Mabuchi will enable the system to notify users with appropriate information [Mabuchi: para. 0043]. 

Regarding claim 2, McCarthy meets the claim limitations as set forth in claim 1.
McCarthy meets the claim limitations as follow.
The signal processing device (i.e. a signal processing system) [McCarthy: col 2, line 6] according to claim 1, wherein the at least one processor is further configured to execute the set of instructions to (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46]: derive (i.e. derived) [McCarthy: col 31, line 9], based on the signal element basis (i.e. data in terms of a set of basis functions) [McCarthy: col 4, line 35-36], information of the linear combination ((i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10; Fig. 11A-B], (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52]), and the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), as information of the target object signal ((i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44], (i.e. The scaling constant, A, is adjusted as needed to satisfy the condition of max |W(v)| < 1, by setting A = max (|F(v)|)/max (IGf(v)I) [McCarthy: col 31, line 45-53] – Note: McCarthy discloses that the scaling constant A can be derived from the weighting function Gf(v); (i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A can indicate a reducing or increasing muffle sounds of audio data; and applying blurring / smoothing or sharpening/contrast enhancement on image data), a separation signal representing a component of the target object signal included in the target signal (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52].

Regarding claim 3, McCarthy meets the claim limitations as set forth in claim 1.
McCarthy meets the claim limitations as follow.
The signal processing device (i.e. a signal processing system) [McCarthy: col 2, line 6] according to claim 1, wherein the at least one processor is further configured to execute the set of instructions to (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46]:
derive (i.e. derived) [McCarthy: col 31, line 9], based on the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), as information of the target object signal ((i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44], (i.e. The scaling constant, A, is adjusted as needed to satisfy the condition of max |W(v)| < 1, by setting A = max (|F(v)|)/max (IGf(v)I) [McCarthy: col 31, line 45-53] – Note: McCarthy discloses that the scaling constant A can be derived from the weighting function Gf(v)), whether the target object signal is included in the target signal (i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A is applied for reducing or increasing muffle sounds of audio data; and applying blurring / smoothing or sharpening/contrast enhancement on image data. Hence the constant A is included in the target signal).

Regarding claim 4, McCarthy meets the claim limitations as set forth in claim 1.
McCarthy meets the claim limitations as follow.
The signal processing device (i.e. a signal processing system) [McCarthy: col 2, line 6] according to claim 1, wherein the at least one processor is further configured to execute the set of instructions to (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46]:
calculate (i.e. calculating) [McCarthy: col 36, line 25] an initial value of information of the linear combination ((i.e. an initial value of b2) [McCarthy: col 36, line 59]; (i.e. The term b2 as described herein is an "optimization parameter" representative of a ratio of noise variance to signal variance. There are several methods by which its
value may be set) [McCarthy: col 6, line 8-11]; (i.e. The term B2(v) is obtained by squaring each element of B(v); i.e., B(v) is multiplied by B(v) element by element. Division operations should also be performed element-by-element.) [McCarthy: col 35, line 30-33] – Note: McCarthy discloses the calculation of the initial value), based on an object-signal-learning feature amount being a feature amount extracted from an object-signal-learning signal (i.e. extracting features from data based on the value of an uncertainty signal. For example, regions near the eyes, nose, mouth, hairline, and outline of a face may be preferentially extracted from an image of a face by retaining values of an uncertainty signal which exceed a certain limit. One method of achieving feature extraction preferably includes the following steps: (1) obtaining input data; (2) producing an uncertainty signal; (3) normalizing the uncertainty signal by its standard deviation; (4) comparing the absolute value of the uncertainty signal to a set level; (5) storing the value 1 at each point at which the threshold is exceeded and the value of 0 wherever it is not) [McCarthy: col 37, line 12-27] including the plurality of types of object signals  ((i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]) and a second weight representing an intensity of the plurality of types of object signals in the object-signal-learning signal (i.e. filter means for filtering the data so input, the filter means having an amplitude spectrum W(v), where IW(v)l = [l+b2B(v)2]-1, B(v) is a positive, real valued function, and b is a positive number; means for weighting an output of the filter means by U(v), where IU(v)l = [W(v)(1-W(v))]1/2; means for providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 12-21].

Regarding claim 5, McCarthy meets the claim limitations as set forth in claim 4.
McCarthy meets the claim limitations as follow.
The signal processing device (i.e. a signal processing system) [McCarthy: col 2, line 6] according to claim 4, wherein
the at least one processor is further configured to execute the set of instructions to (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46]: 6Docket No. J-19-0364 6Docket No. J-19-0364
calculate (i.e. calculating) [McCarthy: col 36, line 25] the signal element basis (i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36], based on the object-signal-learning feature amount (i.e. some kinds of information or correlations are more important than others is the source of many of the problems which arise in the processing of complicated data sources. This assumption is manifested both in the choice of which signal processing method (s) to apply to the data and is also the basis for the operations performed by most conventional signal processing schemes. For example, histogram methods essentially categorize value ranges in terms of visual importance for specific images. In one way or another, predictive coding, error coding, and basis function methods implicitly or explicitly assume that certain kinds of variations in image data are more significant than others) [McCarthy: col 8, line 18-29].

Regarding claim 6, McCarthy meets the claim limitations as set forth in claim 4.
McCarthy meets the claim limitations as follow.
The signal processing device (i.e. a signal processing system) [McCarthy: col 2, line 6] according to claim 4, wherein the at least one processor is further configured to execute the set of instructions to (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46]:extract (i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6] the signal element basis (i.e. Representation of data using a set of basis functions is well known, with Fourier techniques being perhaps the most familiar. Other transform methods include the fast Fourier transform (FFT), the discrete cosine transform (DCT), and a variety of wavelet transforms. The rationalization for such transform methods is that the basis functions can be encoded by coefficient values and that certain coefficients may be treated as more significant than others based on the information content of the original source data. In doing so, they effectively regard certain coefficient values and correlations of the sort mimicked by the basis functions as more important than any other values or correlations) [McCarthy: col 5, line 40-51], based on a feature amount extracted from a basis-learning signal including the plurality of types of object signals (i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]; and   
calculate (i.e. calculating) [McCarthy: col 36, line 25] the initial value of information of the linear combination ((i.e. an initial value of b2) [McCarthy: col 26, line 59]; (i.e. The term b2 as described herein is an "optimization parameter" representative of a ratio of noise variance to signal variance. There are several methods by which its
value may be set) [McCarthy: col 6, line 8-11]; (i.e. The term B2(v) is obtained by squaring each element of B(v); i.e., B(v) is multiplied by B(v) element by element. Division operations should also be performed element-by-element.) [McCarthy: col 35, line 30-33] – Note: McCarthy discloses the calculation of the initial value), based on the object-signal-learning feature amount (i.e. extracting features from data based on the value of an uncertainty signal. For example, regions near the eyes, nose, mouth, hairline, and outline of a face may be preferentially extracted from an image of a face by retaining values of an uncertainty signal which exceed a certain limit. One method of achieving feature extraction preferably includes the following steps: (1) obtaining input data; (2) producing an uncertainty signal; (3) normalizing the uncertainty signal by its standard deviation; (4) comparing the absolute value of the uncertainty signal to a set level; (5) storing the value 1 at each point at which the threshold is exceeded and the value of 0 wherever it is not) [McCarthy: col 37, line 12-27], the second weight (i.e. filter means for filtering the data so input, the filter means having an amplitude spectrum W(v), where IW(v)l=[l+b2B(v)2]-1, B(v) is a positive, real valued function, and b is a positive number; means for weighting an output of the filter means by U(v), where IU(v)l = [W(v)(1-W(v))]1/2; means for providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 12-21], and the extracted signal element basis ((i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6]; (i.e. Representation of data using a set of basis functions is well known, with Fourier techniques being perhaps the most familiar. Other transform methods include the fast Fourier transform (FFT), the discrete cosine transform (DCT), and a variety of wavelet transforms. The rationalization for such transform methods is that the basis functions can be encoded by coefficient values and that certain coefficients may be treated as more significant than others based on the information content of the original source data. In doing so, they effectively regard certain coefficient values and correlations of the sort mimicked by the basis functions as more important than any other values or correlations) [McCarthy: col 5, line 40-51]; (i.e. The control task operations can include, without limitation: means for producing a signal that is representative of the root-mean-square value of D' and/or S', and/or X'; rectification; quantization; thresholding; low-, band-, and high-pass filtering methods; and any combination of such operations) [McCarthy: col 30, line 1-6; Figs. 7A-B] – Note: It is well known in the arts that filtering techniques such as thresholding and high-pass filtering can extract feature data, such as details or noise of the signals. For example, in wavelet and filter banks applications, high-pass filters extract details of images, which can be used for edge detection).  6Docket No. J-19-0364 6Docket No. J-19-0364

Regarding claim 7, McCarthy meets the claim limitations as follow.
A signal processing method (i.e. methods) [McCarthy: col 1, line 21] comprising:extracting (i.e. feature extraction) [McCarthy: col 2, line 3-4], from a target signal (i.e. the quantization process, conversion of the uncertainty signal into a discrete version of state numbers) [McCarthy: col 28, line 10-12], which is an acoustic signal ((i.e. audio signals) [McCarthy: col 7, line 60]; (i.e. Similar examples may be cited with regard to processing operations performed on audio and other classes of input data) [McCarthy: col 2, line 59-61]) measured by a sensor (i.e. Input stage 102 may include elements such as sensors, transducers, receivers, or means of reading data) [McCarthy: col 1, line 28-29], a feature amount (i.e. wherein B(v) has at least one characteristic selected from a group consisting of (i) B(v) is proportional to v) [McCarthy: col 41, line 20-22] representing a feature of the target signal ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. extract the informative or signal component from input data) [McCarthy: col 3, line 50]); repeatedly calculating ((i.e. calculating the FFT) [McCarthy: col 35, line 50] – Note: It is also noted that the FFT is performed in multiple loops, hence it is repeatedly calculated; (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information without any additional effort or constraint) [McCarthy: col 28, line 6-10]), based on the extracted feature amount ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. wherein B(v) has at least one characteristic selected from a group consisting of (i) B(v) is proportional to v) [McCarthy: col 41, line 20-22]), a signal element basis representing a plurality of types of object signals  ((i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]) by a linear combination (i.e. representation as a linear combination) [McCarthy: col 16, line 50-51], and information of the linear combination ((i.e. In constructing digital representations of the processing functions W(v), U(v), and/or Gu(v), it should be noted that B(v) will take the form of a linear array or matrix of elements) [McCarthy: col 35, line 27-30]; (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10] – Note: Functions W(v), U(v), and/or Gu(v) are linear combinations of different information), a weight (i.e. providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21] representing an intensity of each of a plurality of object signals included in the target signal (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52], the plurality of object signals being acoustic signals  included in the target signal ((i.e. audio signals) [McCarthy: col 7, line 60]; (i.e. Data representative of audio information is another class of data having a large ensemble variability. Music, speech, animal calls, wind rustling through the leaves, and other sounds) [McCarthy: col 3, line 36-39]), and updating information of the linear combination (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10; Fig. 11A-B], based on the feature amount (i.e. an update set of data) [McCarthy: col 26, line 36], the signal element basis (i.e. data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]), and the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), until a predetermined condition is satisfied ((i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6]; (i.e. The control task operations can include, without limitation: means for producing a signal that is representative of the root-mean-square value of D' and/or S', and/or X'; rectification; quantization; thresholding; low-, band-, and high-pass filtering methods; and any combination of such operations) [McCarthy: col 30, line 1-6; Figs. 7A-B]); deriving (i.e. derived) [McCarthy: col 31, line 9], based on the weight (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44], information of a target object signal ((i.e. the following term for the signal interpretation function is formed: |W(v)| = |F(v)|/(A|Gf(v)|). The scaling constant, A, is adjusted as needed to satisfy the condition of max |W(v)| < 1, by setting A = max (|F(v)|)/max (IGf(v)I) [McCarthy: col 31, line 45-53] – Note: McCarthy discloses that the scaling constant A can be derived from the weighting function Gf(v)) being at least one type of the plurality of object signals ((i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A indicates a reducing or increasing muffle sounds of audio data; and applying blurring/smoothing or sharpening/contrast enhancement on image data); and output information of the target object signal ((i.e. Output stage 106 produces a signal, display, or other response which is capable of affecting a user or external apparatus. Typically, an output device is employed to generate an indicator signal, a display, a hardcopy, a representation of processed data in storage, or to initiate transmission of data to a remote site, for example. It may also be employed to provide an intermediate signal for use in subsequent processing operations and/or as a control element in the control of processing operations.) [McCarthy: col 1, line 49-57]; (i.e.  The primary objective of signal or information processing
system 100 is to process input data to produce an output which is meaningful for a specific application) [McCarthy: col 1, line 67 – col. 2, line 1]).  
In the same field of endeavor Mabuchi further discloses the claim limitations and the deficient claim limitations, as follows:
output information of the target object signal (i.e. In a case where the output apparatus is a display apparatus, the display apparatus visually displays the results acquired in various processings performed by the microcomputer 2610 or the information received from other control unit in various forms such as text, image, table, and graph. Further, in a case where the output apparatus is a speech output apparatus, the speech output apparatus converts an audio signal configured of reproduced speech data, acoustic data, or the like into an analog signal, and aurally outputs the analog signal. In the example illustrated in Fig. 1, an audio speaker 2710, a display part 2720, and an instrument panel 2730 are equipped as output apparatuses) [Mabuchi: para. 0043; Fig. 1]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCarthy with Mabuchi to program the system to output audio and video processed data.  
Therefore, the combination of McCarthy with Mabuchi will enable the system to notify users with appropriate information [Mabuchi: para. 0043]. 

Regarding claim 8, McCarthy meets the claim limitations as set forth in claim 7.
McCarthy meets the claim limitations as follow.
The signal processing method (i.e. methods) [McCarthy: col 1, line 21] according to claim 7, further comprising 6Docket No. J-19-0364 deriving (i.e. derived) [McCarthy: col 31, line 9], based on the signal element basis (i.e. data in terms of a set of basis functions) [McCarthy: col 4, line 35-36], information of the linear combination ((i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10; Fig. 11A-B], (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52]), and the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), as information of the target object signal ((i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A can indicate a reducing or increasing muffle sounds of audio data; and applying blurring / smoothing or sharpening/contrast enhancement on image data), a separation signal representing a component of the target object signal included in the target signal (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52].

Regarding claim 9, McCarthy meets the claim limitations as set forth in claim 7.
McCarthy meets the claim limitations as follow.
The signal processing method (i.e. methods) [McCarthy: col 1, line 21] according to claim 7, further comprising 6Docket No. J-19-0364 6Docket No. J-19-0364 deriving (i.e. derived) [McCarthy: col 31, line 9], based on the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), as information of the target object signal ((i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44], (i.e. The scaling constant, A, is adjusted as needed to satisfy the condition of max |W(v)| < 1, by setting A = max (|F(v)|)/max (IGf(v)I) [McCarthy: col 31, line 45-53] – Note: McCarthy discloses that the scaling constant A can be derived from the weighting function Gf(v)), whether the target object signal is included in the target signal (i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A is applied for reducing or increasing muffle sounds of audio data; and applying blurring / smoothing or sharpening/contrast enhancement on image data. Hence the constant A is included in the target signal).

Regarding claim 10, McCarthy meets the claim limitations as set forth in claim 7.
McCarthy meets the claim limitations as follow.
The signal processing device (i.e. a signal processing system) [McCarthy: col 2, line 6] according to claim 7, further comprising calculating (i.e. calculating) [McCarthy: col 36, line 25] an initial value of information of the linear combination ((i.e. an initial value of b2) [McCarthy: col 36, line 59]; (i.e. The term b2 as described herein is an "optimization parameter" representative of a ratio of noise variance to signal variance. There are several methods by which its
value may be set) [McCarthy: col 6, line 8-11]; (i.e. The term B2(v) is obtained by squaring each element of B(v); i.e., B(v) is multiplied by B(v) element by element. Division operations should also be performed element-by-element.) [McCarthy: col 35, line 30-33] – Note: McCarthy discloses the calculation of the initial value), based on an object-signal-learning feature amount being a feature amount extracted from an object-signal-learning signal (i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6] including the plurality of types of object signals ((i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]; (i.e. extracting features from data based on the value of an uncertainty signal. For example, regions near the eyes, nose, mouth, hairline, and outline of a face may be preferentially extracted from an image of a face by retaining values of an uncertainty signal which exceed a certain limit. One method of achieving feature extraction preferably includes the following steps: (1) obtaining input data; (2) producing an uncertainty signal; (3) normalizing the uncertainty signal by its standard deviation; (4) comparing the absolute value of the uncertainty signal to a set level; (5) storing the value 1 at each point at which the threshold is exceeded and the value of 0 wherever it is not) [McCarthy: col 37, line 12-27]) and a second weight representing an intensity of the plurality of types of object signals in the object-signal-learning signal (i.e. filter means for filtering the data so input, the filter means having an amplitude spectrum W(v), where IW(v)l=[l+b2B(v)2]-1, B(v) is a positive, real valued function, and b is a positive number; means for weighting an output of the filter means by U(v), where IU(v)l = [W(v)(1-W(v))]1/2; means for providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 12-21].  

Regarding claim 11, McCarthy meets the claim limitations as set forth in claim 10.
McCarthy meets the claim limitations as follow.
The signal processing method (i.e. methods) [McCarthy: col 1, line 21] according to claim 10, further comprising 6Docket No. J-19-0364 6Docket No. J-19-0364
calculating (i.e. calculating) [McCarthy: col 36, line 25] the signal element basis (i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36], based on the object-signal-learning feature amount (i.e. some kinds of information or correlations are more important than others is the source of many of the problems which arise in the processing of complicated data sources. This assumption is manifested both in the choice of which signal processing method (s) to apply to the data and is also the basis for the operations performed by most conventional signal processing schemes. For example, histogram methods essentially categorize value ranges in terms of visual importance for specific images. In one way or another, predictive coding, error coding, and basis function methods implicitly or explicitly assume that certain kinds of variations in image data are more significant than others) [McCarthy: col 8, line 18-29].

Regarding claim 12, McCarthy meets the claim limitations as set forth in claim 10.
McCarthy meets the claim limitations as follow.
The signal processing device (i.e. a signal processing system) [McCarthy: col 2, line 6] according to claim 10, further comprising
extracting ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. extract the informative or signal component from input data) [McCarthy: col 3, line 50]) the signal element basis (i.e. Representation of data using a set of basis functions is well known, with Fourier techniques being perhaps the most familiar. Other transform methods include the fast Fourier transform (FFT), the discrete cosine transform (DCT), and a variety of wavelet transforms. The rationalization for such transform methods is that the basis functions can be encoded by coefficient values and that certain coefficients may be treated as more significant than others based on the information content of the original source data. In doing so, they effectively regard certain coefficient values and correlations of the sort mimicked by the basis functions as more important than any other values or correlations) [McCarthy: col 5, line 40-51], based on a feature amount extracted from a basis-learning signal ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. extract the informative or signal component from input data) [McCarthy: col 3, line 50]) including the plurality of types of object signals  ((i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]); and  7Docket No. J-19-0364 calculating (i.e. calculating) [McCarthy: col 36, line 25] the initial value of information of the linear combination ((i.e. an initial value of b2) [McCarthy: col #, line #]; (i.e. The term b2 as described herein is an "optimization parameter" representative of a ratio of noise variance to signal variance. There are several methods by which its
value may be set) [McCarthy: col 6, line 8-11]; (i.e. The term B2(v) is obtained by squaring each element of B(v); i.e., B(v) is multiplied by B(v) element by element. Division operations should also be performed element-by-element.) [McCarthy: col 35, line 30-33] – Note: McCarthy discloses the calculation of the initial value), based on the object-signal-learning feature amount (i.e. extracting features from data based on the value of an uncertainty signal. For example, regions near the eyes, nose, mouth, hairline, and outline of a face may be preferentially extracted from an image of a face by retaining values of an uncertainty signal which exceed a certain limit. One method of achieving feature extraction preferably includes the following steps: (1) obtaining input data; (2) producing an uncertainty signal; (3) normalizing the uncertainty signal by its standard deviation; (4) comparing the absolute value of the uncertainty signal to a set level; (5) storing the value 1 at each point at which the threshold is exceeded and the value of 0 wherever it is not) [McCarthy: col 37, line 12-27], the second weight (i.e. filter means for filtering the data so input, the filter means having an amplitude spectrum W(v), where IW(v)l=[l+b2B(v)2]-1, B(v) is a positive, real valued function, and b is a positive number; means for weighting an output of the filter means by U(v), where IU(v)l = [W(v)(1-W(v))]1/2; means for providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 12-21], and the extracted signal element basis ((i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6]; (i.e. Representation of data using a set of basis functions is well known, with Fourier techniques being perhaps the most familiar. Other transform methods include the fast Fourier transform (FFT), the discrete cosine transform (DCT), and a variety of wavelet transforms. The rationalization for such transform methods is that the basis functions can be encoded by coefficient values and that certain coefficients may be treated as more significant than others based on the information content of the original source data. In doing so, they effectively regard certain coefficient values and correlations of the sort mimicked by the basis functions as more important than any other values or correlations) [McCarthy: col 5, line 40-51]; (i.e. The control task operations can include, without limitation: means for producing a signal that is representative of the root-mean-square value of D' and/or S', and/or X'; rectification; quantization; thresholding; low-, band-, and high-pass filtering methods; and any combination of such operations) [McCarthy: col 30, line 1-6; Figs. 7A-B] – Note: It is well known in the arts that filtering techniques such as thresholding and high-pass filtering can extract feature data, such as details or noise of the signals. For example, in wavelet and filter banks applications, high-pass filters extract details of images, which can be used for edge detection).

Regarding claim 13, McCarthy meets the claim limitations as follow.
A non-transitory computer readable storage medium (i.e. storage element 108 may be either permanent, such as photographic film and read-only media, or volatile, such as dynamic random access memory (RAM)) [McCarthy: col 1, line 58-60] storing a program (i.e. These include: (1) programming of a digital computer to implement the method steps as software based on the flow charts and processes described herein; (2) processing of input signals by circuitly of the type disclosed in the copending provisional application; and (3) processing of input signals by dedicated processing structures) [McCarthy: col 34, line 18-24], which if executed, causes a computer to execute operations comprising  (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46]:extract extraction processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] of extracting (i.e. feature extraction) [McCarthy: col 2, line 3-4], from a target signal (i.e. the quantization process, conversion of the uncertainty signal into a discrete version of state numbers) [McCarthy: col 28, line 10-12], which is an acoustic signal ((i.e. audio signals) [McCarthy: col 7, line 60]; (i.e. Similar examples may be cited with regard to processing operations performed on audio and other classes of input data) [McCarthy: col 2, line 59-61]) measured by a sensor (i.e. Input stage 102 may include elements such as sensors, transducers, receivers, or means of reading data) [McCarthy: col 1, line 28-29], a feature amount (i.e. wherein B(v) has at least one characteristic selected from a group consisting of (i) B(v) is proportional to v) [McCarthy: col 41, line 20-22] representing a feature of the target signal ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. extract the informative or signal component from input data) [McCarthy: col 3, line 50]); analysis processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] of repeatedly calculate ((i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information without any additional effort or constraint) [McCarthy: col 28, line 6-10]; (i.e. calculating the FFT) [McCarthy: col 35, line 50] – Note: It is also noted that the FFT analysis is performed in multiple loops, hence it is repeatedly calculated), based on the extracted feature amount ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. wherein B(v) has at least one characteristic selected from a group consisting of (i) B(v) is proportional to v) [McCarthy: col 41, line 20-22]), a signal element basis representing a plurality of types of object signals ((i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]) by a linear combination (i.e. representation as a linear combination) [McCarthy: col 16, line 50-51], and information of the linear combination ((i.e. In constructing digital representations of the processing functions W(v), U(v), and/or Gu(v), it should be noted that B(v) will take the form of a linear array or matrix of elements) [McCarthy: col 35, line 27-30]; (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10] – Note: Functions W(v), U(v), and/or Gu(v) are linear combinations of different information), a weight ((i.e. providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21] ; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]) representing an intensity of each of a plurality of object signals included in the target signal (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52], the plurality of object signals being acoustic signals  included in the target signal ((i.e. audio signals) [McCarthy: col 7, line 60]; (i.e. Data representative of audio information is another class of data having a large ensemble variability. Music, speech, animal calls, wind rustling through the leaves, and other sounds) [McCarthy: col 3, line 36-39]), and updating information of the linear combination (i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10; Fig. 11A-B], based on the feature amount (i.e. an update set of data) [McCarthy: col 26, line 36], the signal element basis (i.e. data in terms of a set of basis functions) [McCarthy: col 4, line 35-36], and the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), until a predetermined condition is satisfied ((i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6]; (i.e. The control task operations can include, without limitation: means for producing a signal that is representative of the root-mean-square value of D' and/or S', and/or X'; rectification; quantization; thresholding; low-, band-, and high-pass filtering methods; and any combination of such operations) [McCarthy: col 30, line 1-6; Figs. 7A-B]); deriving processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] of deriving (i.e. derived) [McCarthy: col 31, line 9], based on the weight ((i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44] ; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), information of a target object signal ((i.e. the following term for the signal interpretation function is formed: |W(v)| = |F(v)|/(A|Gf(v)|). The scaling constant, A, is adjusted as needed to satisfy the condition of max |W(v)| < 1, by setting A = max (|F(v)|)/max (IGf(v)I) [McCarthy: col 31, line 45-53] – Note: McCarthy discloses that the scaling constant A can be derived from the weighting function Gf(v)) being at least one type of the plurality of object signals ((i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A indicates a reducing or increasing muffle sounds of audio data; and applying blurring/smoothing or sharpening/contrast enhancement on image data); and output processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] of output information of the target object signal ((i.e. Output stage 106 produces a signal, display, or other response which is capable of affecting a user or external apparatus. Typically, an output device is employed to generate an indicator signal, a display, a hardcopy, a representation of processed data in storage, or to initiate transmission of data to a remote site, for example. It may also be employed to provide an intermediate signal for use in subsequent processing operations and/or as a control element in the control of processing operations.) [McCarthy: col 1, line 49-57]; (i.e.  The primary objective of signal or information processing system 100 is to process input data to produce an output which is meaningful for a specific application) [McCarthy: col 1, line 67 – col. 2, line 1]).  
In the same field of endeavor Mabuchi further discloses the claim limitations and the deficient claim limitations, as follows:
output processing of outputting information of the target object signal (i.e. In a case where the output apparatus is a display apparatus, the display apparatus visually displays the results acquired in various processings performed by the microcomputer 2610 or the information received from other control unit in various forms such as text, image, table, and graph. Further, in a case where the output apparatus is a speech output apparatus, the speech output apparatus converts an audio signal configured of reproduced speech data, acoustic data, or the like into an analog signal, and aurally outputs the analog signal. In the example illustrated in Fig. 1, an audio speaker 2710, a display part 2720, and an instrument panel 2730 are equipped as output apparatuses) [Mabuchi: para. 0043; Fig. 1]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCarthy with Mabuchi to program the system to output audio and video processed data.  
Therefore, the combination of McCarthy with Mabuchi will enable the system to notify users with appropriate information [Mabuchi: para. 0043]. 

Regarding claim 14, McCarthy meets the claim limitations as set forth in claim 13.
McCarthy meets the claim limitations as follow.
The storage medium (i.e. storage element 108 may be either permanent, such as photographic film and read-only media, or volatile, such as dynamic random access memory (RAM)) [McCarthy: col 1, line 58-60]  according to claim 13, wherein the deriving processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] derives (i.e. derived) [McCarthy: col 31, line 9], based on the signal element basis (i.e. data in terms of a set of basis functions) [McCarthy: col 4, line 35-36], information of the linear combination ((i.e. the method is used recursively on a stored version of the input data, or on a spatial array of input data that varies with time, it will continually update the quality of the quantized information) [McCarthy: col 28, line 6-10; Fig. 11A-B], (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52]), and the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), as information of the target object signal ((i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A can indicate a reducing or increasing muffle sounds of audio data; and applying blurring / smoothing or sharpening/contrast enhancement on image data), a separation signal representing a component of the target object signal included in the target signal (i.e. representation as a linear combination of red, green, and blue intensity values) [McCarthy: col 16, line 50-52].

Regarding claim 15, McCarthy meets the claim limitations as set forth in claim 13.
McCarthy meets the claim limitations as follow.
The storage medium (i.e. storage element 108 may be either permanent, such as photographic film and read-only media, or volatile, such as dynamic random access memory (RAM)) [McCarthy: col 1, line 58-60] according to claim 13, wherein the deriving processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] derives (i.e. derived) [McCarthy: col 31, line 9], based on the weight (i.e. a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 19-21]; (i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44]), as information of the target object signal ((i.e. As noted, Gf(v) may be a smoothing operator, or other form of weighting function) [McCarthy: col 31, line 42-44], (i.e. The scaling constant, A, is adjusted as needed to satisfy the condition of max |W(v)| < 1, by setting A = max (|F(v)|)/max (IGf(v)I) [McCarthy: col 31, line 45-53] – Note: McCarthy discloses that the scaling constant A can be derived from the weighting function Gf(v)), whether the target object signal is included in the target signal (i.e. The value of the constant A may range from positive to negative infinity, although in practical applications values of A in the range of plus and minus 1 will be sufficient. Positive values of A will produce emphasis, negative values will result in de-emphasis. If applied to audio data, de-emphasis will tend to muffle sounds and/or reduce hiss, while emphasis will tend to have the opposite effect. When applied to image data, de-emphasis will tend to be perceived as blurring or smoothing, whereas emphasis will be perceived as image sharpening and contrast enhancement) [McCarthy: col 30, line 29-39] – Note: McCarthy teaches that the scaling constant A is applied for reducing or increasing muffle sounds of audio data; and applying blurring / smoothing or sharpening/contrast enhancement on image data. Hence the constant A is included in the target signal).

Regarding claim 16, McCarthy meets the claim limitations as set forth in claim 13.
McCarthy meets the claim limitations as follow.
The storage medium (i.e. storage element 108 may be either permanent, such as photographic film and read-only media, or volatile, such as dynamic random access memory (RAM)) [McCarthy: col 1, line 58-60] according to claim 13, operations further comprising (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] combination calculation processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] of calculating (i.e. calculating) [McCarthy: col 36, line 25] an initial value of information of the linear combination ((i.e. an initial value of b2) [McCarthy: col #, line #]; (i.e. The term b2 as described herein is an "optimization parameter" representative of a ratio of noise variance to signal variance. There are several methods by which its value may be set) [McCarthy: col 6, line 8-11]; (i.e. The term B2(v) is obtained by squaring each element of B(v); i.e., B(v) is multiplied by B(v) element by element. Division operations should also be performed element-by-element.) [McCarthy: col 35, line 30-33] – Note: McCarthy discloses the calculation of the initial value), based on an object-signal-learning feature amount being a feature amount extracted from an object-signal-learning signal including the plurality of types of object signals (i.e. extracting features from data based on the value of an uncertainty signal. For example, regions near the eyes, nose, mouth, hairline, and outline of a face may be preferentially extracted from an image of a face by retaining values of an uncertainty signal which exceed a certain limit. One method of achieving feature extraction preferably includes the following steps: (1) obtaining input data; (2) producing an uncertainty signal; (3) normalizing the uncertainty signal by its standard deviation; (4) comparing the absolute value of the uncertainty signal to a set level; (5) storing the value 1 at each point at which the threshold is exceeded and the value of 0 wherever it is not) [McCarthy: col 37, line 12-27] and a second weight representing an intensity of the plurality of types of object signals in the object-signal-learning signal (i.e. filter means for filtering the data so input, the filter means having an amplitude spectrum W(v), where IW(v)l = [l+b2B(v)2]-1, B(v) is a positive, real valued function, and b is a positive number; means for weighting an output of the filter means by U(v), where IU(v)l = [W(v)(1-W(v))]1/2; means for providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 12-21].

Regarding claim 17, McCarthy meets the claim limitations as set forth in claim 16.
McCarthy meets the claim limitations as follow.
The storage medium (i.e. storage element 108 may be either permanent, such as photographic film and read-only media, or volatile, such as dynamic random access memory (RAM)) [McCarthy: col 1, line 58-60]  according to claim 16, wherein the combination calculation processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] further calculates (i.e. calculating) [McCarthy: col 36, line 25] the signal element basis (i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36], based on the object-signal-learning feature amount (i.e. some kinds of information or correlations are more important than others is the source of many of the problems which arise in the processing of complicated data sources. This assumption is manifested both in the choice of which signal processing method (s) to apply to the data and is also the basis for the operations performed by most conventional signal processing schemes. For example, histogram methods essentially categorize value ranges in terms of visual importance for specific images. In one way or another, predictive coding, error coding, and basis function methods implicitly or explicitly assume that certain kinds of variations in image data are more significant than others) [McCarthy: col 8, line 18-29].  

Regarding claim 18, McCarthy meets the claim limitations as set forth in claim 16.
McCarthy meets the claim limitations as follow.
The storage medium (i.e. storage element 108 may be either permanent, such as photographic film and read-only media, or volatile, such as dynamic random access memory (RAM)) [McCarthy: col 1, line 58-60] according to claim 16, operations further comprising (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] basis extraction processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] of extracting ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. extract the informative or signal component from input data) [McCarthy: col 3, line 50]) the signal element basis (i.e. Representation of data using a set of basis functions is well known, with Fourier techniques being perhaps the most familiar. Other transform methods include the fast Fourier transform (FFT), the discrete cosine transform (DCT), and a variety of wavelet transforms. The rationalization for such transform methods is that the basis functions can be encoded by coefficient values and that certain coefficients may be treated as more significant than others based on the information content of the original source data. In doing so, they effectively regard certain coefficient values and correlations of the sort mimicked by the basis functions as more important than any other values or correlations) [McCarthy: col 5, line 40-51], based on a feature amount extracted from a basis-learning signal ((i.e. extract desired information about the data) [McCarthy: col 10, line 2]; (i.e. extract the informative or signal component from input data) [McCarthy: col 3, line 50]) including the plurality of types of object signals ((i.e. represent data in terms of a set of basis functions) [McCarthy: col 4, line 35-36]; (i.e. feature extraction using methods such as quantization, threshold, and frequency selection methods; feature emphasis and de-emphasis) [McCarthy: col 29, line 31-33]), wherein the combination calculation processing (i.e. Processing stage 104 may take the form of dedicated analog or digital devices, or programmable devices such as central processing units (CPUs), digital signal processors (DSPs), or field programmable gate arrays (FPGAs) to execute a desired set of data processing operations) [McCarthy: col 1, line 41-46] calculates (i.e. calculating) [McCarthy: col 36, line 25]  the initial value of information of the linear combination ((i.e. an initial value of b2) [McCarthy: col #, line #]; (i.e. The term b2 as described herein is an "optimization parameter" representative of a ratio of noise variance to signal variance. There are several methods by which its value may be set) [McCarthy: col 6, line 8-11]; (i.e. The term B2(v) is obtained by squaring each element of B(v); i.e., B(v) is multiplied by B(v) element by element. Division operations should also be performed element-by-element.) [McCarthy: col 35, line 30-33] – Note: McCarthy discloses the calculation of the initial value), based on the object-signal-learning feature amount (i.e. extracting features from data based on the value of an uncertainty signal. For example, regions near the eyes, nose, mouth, hairline, and outline of a face may be preferentially extracted from an image of a face by retaining values of an uncertainty signal which exceed a certain limit. One method of achieving feature extraction preferably includes the following steps: (1) obtaining input data; (2) producing an uncertainty signal; (3) normalizing the uncertainty signal by its standard deviation; (4) comparing the absolute value of the uncertainty signal to a set level; (5) storing the value 1 at each point at which the threshold is exceeded and the value of 0 wherever it is not) [McCarthy: col 37, line 12-27], the second weight (i.e. filter means for filtering the data so input, the filter means having an amplitude spectrum W(v), where IW(v)l=[l+b2B(v)2]-1, B(v) is a positive, real valued function, and b is a positive number; means for weighting an output of the filter means by U(v), where IU(v)l = [W(v)(1-W(v))]1/2; means for providing a weighted output of the filter means as a control signal to vary amplitude spectrum of the filter means) [McCarthy: col 42, line 12-21], and the extracted signal element basis ((i.e. The same characteristic allows features to be extracted from data, or the uncertainty signal itself, using simple threshold comparison techniques.) [McCarthy: col 17, line 3-6]; (i.e. Representation of data using a set of basis functions is well known, with Fourier techniques being perhaps the most familiar. Other transform methods include the fast Fourier transform (FFT), the discrete cosine transform (DCT), and a variety of wavelet transforms. The rationalization for such transform methods is that the basis functions can be encoded by coefficient values and that certain coefficients may be treated as more significant than others based on the information content of the original source data. In doing so, they effectively regard certain coefficient values and correlations of the sort mimicked by the basis functions as more important than any other values or correlations) [McCarthy: col 5, line 40-51]; (i.e. The control task operations can include, without limitation: means for producing a signal that is representative of the root-mean-square value of D' and/or S', and/or X'; rectification; quantization; thresholding; low-, band-, and high-pass filtering methods; and any combination of such operations) [McCarthy: col 30, line 1-6; Figs. 7A-B] – Note: It is well known in the arts that filtering techniques such as thresholding and high-pass filtering can extract feature data, such as details or noise of the signals. For example, in wavelet and filter banks applications, high-pass filters extract details of images, which can be used for edge detection).
                                                                                                                                                                                       
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488